_i.

OCOCO'\!O)U`|-i>€).)l\)

Case

 

Deborah Zuranich i\/|i||er FILED

3053 Fil:more st. #245 w m 2 2018 y

San Franclsco’ CA 94123 uNlT§nsTATEsBANKRuPTc\/co
sAN FRANclscG. cA

Debtor |n Propria Persona

UN|TED STATES BANKRL|PTCY COURT
NORTHERN DlSTRlCT OF CAL!FORN|A - SAN FRANCISCO
!N FiE: Case No. 18-BK-31023-HL313
DEBORAi-| iV|iLLER ZURAN¥CH CHAPTER 13

) i\/iOT|ON FOFt EXTENS|ON OF TEME TO
gF|l_E P{EQU|RED DOCUi\/lENTS
l

*-_I'-_¢‘

Del:)tor.

 

The Debtor Deborah |Vti||er Zuranich moves the Court as fo|tows:

1. On September 18th 2018, the Debtor fited a voluntary petition in
bankruptcy Which hafted the foreclosure sale of real property.

2. The chapter 13 schedules, statement of affairs, statement of current
monthly income, and chapter 13 plan are due on 10-2-2018.

sea 60 ¢Qz»
3. The Debtor Wi!| need an additional f';fi'j (§) days to prepare the

 
 

 

4. The Debtor requests that this Court grant an extension of -i:l-i
co
days, untilmvember tsi 2018, to prepare and file the documents listed above,

pursuant to Rule 3015 of the Federat Ru|es of Bankruptcy Procedure.

    

_ ' -_ \ l
eborah Nlii|er ZLé;a/hich

      

Date: October 2nd 2018.

 

 

MOT!ON FOR EXTENS!ON OF T|ME TO FiLE REQUIRED DOCUMENTS
_ 1 _
18-31023 DOC# 14 Filed: 10/02/18 Entered: 10/02/18 14:11:10 Page 1 Ot 1

 

 

 

